IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

J. L.,                                    NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
         Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-1194

JAMES NILON, Lower Court Child
Dependency, Judge JAMES
COLAW, Lower Court Child
Dependency Judge,

     Respondents.
___________________________/


Opinion filed April 14, 2015.

Emergency Petition for Writ of Prohibition -- Original Jurisdiction.

J. L., pro se, Petitioner.

No appearance for Respondents.




PER CURIAM.

     The petition for writ of prohibition is denied on the merits.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.